 

Exhibit 10.32

 



PRODUCT CONTRIBUTION AGREEMENT

 

This PRODUCT CONTRIBUTION AGREEMENT (“Agreement”) is made effective as of
October 31st, 2017 (the “Effective Date”), and is entered into by and between
WestMÿn Technology Services, Inc., a Delaware corporation (“WESTMŸN”) and
Investview, Inc., a Nevada corporation (the “Company”). WESTMŸN and the Company
may individually be referred to as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, WESTMŸN desires to compile and provide to the Company certain valuable
contract rights to products and to provide a cloud mining agreement, in exchange
for issuance of stock in the Company and for the opportunity to earn-out
additional Company stock based on the performance and benefits conferred on the
Company by WESTMŸN’s cloud mining agreement;

 

WHEREAS, the Company desires to receive from WESTMŸN certain valuable contract
rights and benefits, and is willing to exchange Company stock for WESTMŸN’s
contribution of a hardware and firmware mining lease and such rights, under the
terms and conditions set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.WESTMŸN Mining Contract. WESTMŸN currently owns certain mining equipment for
use in mining cryptocurrencies. WESTMŸN will enter into a cloud mining lease
agreement with the Company and allow the Company to lease its mining equipment
at a preferred rate.

 

2.Company Exchange for WESTMŸN Mining Contract.

 

(a)Exchange of Company Common Shares. The Company agrees that, in exchange for
WESTMŸN entering into the cloud mining lease, which includes the right for the
Company to sub-lease mining equipment to the Company’s affiliates, the Company
will issue 40,000,000 (forty million) restricted common shares in the Company to
WESTMŸN.

 

(b)Common Stock Earnout. WESTMŸN shall have earned and shall receive additional
Company common stock (“WESTMŸN Earnout”), which shall be issued by the Company
to WESTMŸN, in the following amounts and upon achieving and satisfying the
following requirements:

 

Product Contribution AgreementPage 1 of 10



 

 

i.The following shall be used to determine WESTMŸN’s Earnout of additional
Company common stock:

 

1)Number of Earnout Shares: shares earned are by number of shares and are not
determined by stock price;

 

2)WESTMŸN Monthly Revenue: reference to WESTMŸN Monthly Revenue shall be the
gross revenues per month generated from and/or attributed to:

 

A.Revenue for the Company from subleasing WestMÿn’s mining equipment, under that
product pricing table attached hereto as Exhibit A.

 

3)Revenue Milestones: WESTMŸN’s Monthly Revenue Milestones shall be:

 

A.“1st Revenue Milestone” is USD $1,000,000 of WESTMŸN Monthly Revenue;

 

B.“2nd Revenue Milestone” is USD $2,500,000 of WESTMŸN Monthly Revenue;

 

C.“3rd Revenue Milestone” is USD $4,000,000 of WESTMŸN Monthly Revenue; and

 

D.“4th Revenue Milestone” is USD $5,500,000 of WESTMŸN Monthly Revenue.

 

4)Common Stock Award: WESTMŸN is eligible to earn the following separate and
independent awards of Company common stock:

 

A.“1st Common Stock Award” is 15 million shares of Company common stock;

 

B.“2nd Common Stock Award” is 20 million shares of Company common stock;

 

Product Contribution AgreementPage 2 of 10



 

 

C.“3rd Common Stock Award” is 25 million shares of Company common stock; and

 

D.“4th Common Stock Award” is 25 million shares of Company common stock.

 

ii.WESTMŸN shall receive the following earnouts, when achieved:

 

1)the 1st Common Stock Award, when the 1st Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 1st revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

2)the 2nd Common Stock Award, when the 2nd Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 2nd revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

3)the 3rd Common Stock Award, when the 3rd Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 3rd revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

4)the 4th Common Stock Award, when the 4th Revenue Milestone has been exceeded
for four (4) months, 50% of the stock would be awarded, when the 4th revenue
milestone is maintained for (7) months the balance of the stock would be
awarded;

 

The Parties acknowledge and agree that WESTMŸN’s Earnouts can be achieved
through application of certain months to more than one Revenue Milestone. For
example, if WESTMŸN’s Monthly Revenue exceeded the 3rd Revenue Milestone ($4.0
million monthly revenue) for seven months following the Effective Date of this
Agreement, WESTMŸN would receive all of the 1st, 2nd, and 3rd Common Stock
Awards (60 million cumulatively awarded shares).

 

3.Warranties; Indemnities; Limitations.

 

(a)Warranty Against Infringement. WESTMŸN warrants that its cloud mining lease
does not infringe any patent, trademark, or other intellectual property.

 

Product Contribution AgreementPage 3 of 10



 

 

(b)Warranty of Authority. WESTMŸN warrants that it has the power and authority
to enter into the cloud mining lease agreement with the Company.

 

(c)Exclusion of Other Warranties. EXCEPT AS MAY OTHERWISE BE SET FORTH HEREIN,
THE WARRANTIES IN THIS SECTION ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED.

 

(d)Representations.

 

i.WESTMŸN represents that it has authorization to enter into the cloud mining
lease contemplated in this Agreement.

 

ii.WESTMŸN represents that the mining lease is unencumbered and WESTMŸN is
unaware of any third-party claims to the WESTMŸN mining equipment.

 

iii.The Company represents that it has, or will obtain approval for, sufficient
shares of common stock available to meet the earnout obligations of this
Agreement.

 

(e)Indemnification. The Parties shall indemnify and hold one another harmless
and, at their own expense, defend the other Party and its respective
subsidiaries, affiliates, directors, officers, employees, representatives,
partners, members, managers, agents, attorneys, successors and assigns
(“Indemnified Persons”) from and against any and all third-party claims, losses,
costs and expenses or liabilities (including direct, indirect, incidental,
consequential, special, or punitive damages suffered or alleged, as well as
reasonable legal fees and expenses incurred), relating to or arising out of:

 

i.any failure by the other Party to comply with its obligations under this
Agreement;

 

ii.breach of any of the Parties representations or warranties to one another; or

 

iii.any failure by a Party, for any reason to comply with all applicable laws,
rules and regulations, including any applicable regulatory organization or
agency.

 

Product Contribution AgreementPage 4 of 10



 

 

(f)Indemnification Notification. When any claim for indemnification arises under
this Agreement, a Party shall promptly notify the other Party of the claim, and
when known, the facts constituting such claim, and the amount or an estimate of
the amount of the liability arising therefrom.

 

4.Miscellaneous Provisions.

 

(a)Tax Compliance. The Parties agree to pay their respective taxes including
applicable sales, use or excise taxes, VAT or similar governmental charges.

 

(b)Public Disclosure. The Parties acknowledge that this Agreement will be made
public as part of the Company’s disclosure obligations.

 

(c)Assignment. Neither party may transfer or assign its rights or obligations
under this Agreement without the prior written consent of the other party,
except that no consent is required for a transfer or assignment to: an
affiliate; or made as part of a re-organization.

 

(d)No Third-Party Beneficiary. The Parties Agree that this Agreement does not
create rights in third parties and there are no intended third-party
beneficiaries of this Agreement.

 

(e)Due Diligence. By executing this Agreement, each Party acknowledges they have
each conducted, or have had an adequate opportunity to conduct, their respective
due diligence investigation into the terms of this Agreement and those
representations made by the other Party in support of such terms herein, as well
as the business, financial, accounting, physical operations, and legal aspects
of the other Party.

 

(f)Expenses. Each Party shall be responsible for and shall bear their own fees
and expenses relating to entering in to this Agreement, including any due
diligence investigation.

 

(g)Announcements. The Parties agree to coordinate any announcement of this
Agreement, or disclosure of the terms herein.

 

Product Contribution AgreementPage 5 of 10



 

 

(h)Choice of Law, Exclusive Jurisdiction and Venue. All matters arising from or
related to this Agreement shall be governed by the laws of the State of Utah
without application of conflict of law principles. Any dispute that may arise
out of or is related to this Agreement shall be submitted to the Federal or
state courts in or serving Nevada, and the Parties submit to the jurisdictions
of such courts. Any objection to Clark County, Nevada as the exclusive venue of
any litigation is hereby irrevocably waived.

 

(i)Severability. Any invalidity, in whole or in part, of any provision of this
Agreement shall not affect the validity of any of its other provisions. If any
provision, or part thereof, is deemed by a court to be invalid or unenforceable,
such court shall be empowered to reform that provision as necessary to be valid
and to reflect, as closely as possible, the intention of the parties underlying
the invalid provision; if the provision cannot be so reformed, then the invalid
portion shall be stricken to the extent necessary to preserve the validity of
the other provisions hereof.

 

(j)Waiver. A waiver of a breach or default under this Agreement shall not be a
waiver of any subsequent breach or default. Failure of either party to enforce
compliance with any term or condition of this Agreement shall not constitute a
waiver of such term or condition then or in the future.

 

(k)Notices. All notices required under this Agreement shall be deemed effective
when received in writing by either (i) registered mail or certified mail, return
receipt requested and postage pre-paid, (ii) scanned electronic copy of a signed
original exchanged between the respective representatives of the Parties emailed
to the address below with confirmation of receipt, or (iii) overnight mail that
produces written evidence of delivery addressed to either party at the address
specified below:

 

If sent to WESTMŸN:

 

Attn: Matthew Grimmer

Grimmer & Associates, PC

3333 N. Digital Drive, Suite 460

Lehi, Utah 84043

mgrimmer@grimmerandassociates.com

 

Product Contribution AgreementPage 6 of 10



 

 

If sent to the Company:

 

Attn: Annette Raynor, COO & Secretary

745 Hope Road

Eatontown, NJ 07724

annette@wealthgenerators.com

 

Either party to this Agreement may change an address relating to it by notice to
the other party in accordance with the provisions of this paragraph.

 

(l)No Partnership or Joint Venture. This Agreement shall not operate so as to
create or recognize a partnership or joint venture of any kind between the
parties hereto; nor will this Agreement create an implied fiduciary relationship
or duty upon the Parties.

 

(m)Force Majeure and Other Events. Neither party will be responsible for any
loss or damage to the extent caused directly or indirectly by any act of God,
war, civil disturbance, natural calamity, flood, act or omission of any
exchange, market, utility, communications service, common carrier, Internet or
network access or backbone provider or information provider, electrical outage
or disturbance, brown-out or black-out, delay in mails, malicious third-party
action or any other cause beyond such party’s reasonable control.

 

(n)Attorneys Fees. The Parties agree that if a dispute arises under this
Agreement the prevailing party in such dispute is entitled to its attorneys fees
and costs in pursuing or defending any claim or dispute arising under or in
connection with this Agreement.

 

(o)Termination upon Notice of Insolvency. A Party may suspend or terminate this
Agreement immediately if a Party becomes insolvent or unable generally to pay
its debts as they become due, makes an assignment for the benefit of creditors
or applies for or consents to the appointment of a trustee, custodian, or
receiver.

 

(p)Entire Agreement. This Agreement is the entire agreement between the parties
hereto. All prior proposals, understandings, and other agreements, whether oral
or written, between the parties that relate to this subject matter are hereby
superseded and revoked.

 

Product Contribution AgreementPage 7 of 10



 

 

(q)Amendment. This Agreement may not be modified or altered except in writing by
an instrument duly executed by both parties. The Parties expressly agree that
they have had a full opportunity to conduct their own independent due diligence
into the other Party and its representations.

 

(r)Counterparts. This Agreement may be executed in multiple counterparts.

 

*** Signature Page Follows ***

 

Product Contribution AgreementPage 8 of 10



 

 

IN WITNESS WHEREOF, the duly authorized officers or representatives of the
Parties have executed this Agreement as of the date set forth below, intending
legally to be bound and for this Agreement to be effective as of the Effective
Date.

 

WESTMŸN TECHNOLOGY
SERVICES, INC.  

INVESTVIEW, INC.

a Nevada corporation

      BY: /s/Travis Bott   BY: /s/ Ryan Smith       Name: Travis Bott   Name:
Ryan Smith       Title: Director   Title:CEO       Date: 11/13/2017   Date:
11/13/2017

 

Product Contribution AgreementPage 9 of 10



 

 

EXHIBIT A

CRYPOCURRENCY PRODUCT MINING PRICING TERMS

 

MLM  Mining
Type  Initial
Fee   Fee
between
Crypto &
INVU/WG  Package
Price   # of
Days   Hashing
Power  Fee to
Crypto
Company   INVU/WG
Pmt   Mining
Location  Cost /
MH/s  ETH, ETC, ZEC or XMR Package 1  ALT  $99   $44 WM
$55 INVU  $250    1000   3 MH/s  $150   $100   Iceland/China  $29.00  Package 2 
ALT  $99   $44 WM
$55 INVU  $1,000    1000   12 MH/s  $600   $400   Iceland/China  $28.00  Package
3  ALT  $99   $44 WM
$55 INVU  $2,500    1000   33 MH/s  $1,500   $1,000   Iceland/China  $27.00 
Package 4  ALT  $99   $44 WM
$55 INVU  $5,000    1000    70 MH/s  $3,000   $2,000   Iceland/China  $26.50 

 

Product Contribution AgreementPage 10 of 10



 